In re: The State of Louisiana applying for writ of certiorari or review.
Writ granted. Per Curiam. See order.
On considering the petition of relator in the above numbered and entitled cause:
Writ granted. The Thirtieth Judicial District Court of Louisiana, in and for the Parish of Vernon, is ordered to rescind its ruling of October 6, 1972 m No. 24,291, “State of Louisiana v. Cheryl Lynn McClure” that docket, that the juvenile charged with murder was subject only to juvenile court jurisdiction. A juvenile charged with a capital offense is still subject to the jurisdiction of the district court. See State v. Flood, 263 Fla. 700, 269 So.2d 212, and State v. Holmes, 263 La. 685, 269 So.2d 207.
The case is remanded for proceedings in accordance with this decree and the holdings in those cases.